Title: To Thomas Jefferson from David Howell, 18 January 1806
From: Howell, David
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Providence January 18. 1806.
                        
                        The object of this Letter is to introduce to the Special notice of the president one of the gallant officers
                            of the revolutionary War—Major General Barton—the Captor of General
                            Prescott.
                        As an agent for sundry Officers, Soldiers & others holding claims for Services rendred to the U.S. during
                            the war, he visits the Capital to ask for Justice.
                        Whatever attention and respect he may receive from the President will be bestowed on a worthy citizen, a
                            faithful Officer in the Customs here, & a good Republican. 
                  With the most perfect attachment & esteem, I have the
                            Honer to be, Sir, your Obedt. Servt.
                        
                            David Howell
                            
                        
                    